Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/7/2020. It is noted, however, that applicant has not filed a certified copy of the KR 10-2020-0042333 application as required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 35 line 9, “capacity changing member 114” should read “capacity changing member 14” for consistency with all of the other instances of the capacity changing member
Throughout the specification, hot fluid is referenced as both HF (Paragraphs 19-69) and HW (Paragraphs 65-66, consistent with drawings). Therefore, all instances of “HW” in the specification and drawings should be changed to “HF”, for consistency with the other instances of the hot fluid HF in the specification. Alternatively, all instances of “HF” in the specification could be changed to “HW”
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 lines 3-4, “a fluid heating mode without fluid supply in which heating without supplying the service fluid.” Should read “a fluid heating mode without fluid supply in which heating is without supplying the service fluid.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capacity changing member that forms a storage space, in which hot fluid is stored” in claims 1 and 12.
Reference is made to the 4/6/2021 Specification
Regarding the “capacity changing member”, Paragraph 36 of the specification states:
“For example, the capacity changing member 14 may be formed as a plate having a planar shape, which coincides with a planar shape of the main body11PBC-0916 12, and having a predetermined thickness. That is, the capacity changing member 14 may be an upper plate, a top panel, or a top cover, for example.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 26 recite the limitation "the outlet tube" in line 1.  There is insufficient antecedent basis for these limitations in the claims.
For the purpose of substantive examination, Examiner will consider:
claim 5 as if dependent on claim 4 and 
claim 26 as if dependent on claim 25
Claims 4 and 25 introduce “an outlet tube” in line 1. This provides dependency in a similar fashion to claims 17 and 18.
Claim 6 is rejected by virtue of dependency from claim 5

Group I, Claims 1-11
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feilhauer (DE 10316363 A1).
Note, reference is made to the attached English translation of Feilhauer.
Regarding claim 1, Feilhauer teaches a heater tank for a heat pump system (Intended use of the heater tank, it is understood the tank of Feilhauer could be used with a heat pump system; moreover, this intended use limitation is limited to the claim’s preamble. As per MPEP 2111.02, Section II - If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).), the heater tank comprising:
a main body (Figure 1, supporting container wall 1) having an internal space (Figure 1, heat store 2 made up of the sealing liner creates an internal space defined by the bottom and side boundaries of the heat store 2) and one open side (Paragraph 22, the top surface of the supporting container wall 1 is described as “a heat-insulating lid made of wood”. Thus, one of ordinary skill in the art would infer that a lid is removable or hinged, creating an open side as claimed. Accordingly, in figure 1 the top side is not sealed, i.e. no sealing liner 2 is provided on the top surface since it terminates at the top of the side boundaries); and
a capacity changing member (Figure 1, flexible shell 5) that forms a storage space (Paragraph 25, “flexible shell 5 summarized and swim on the hot water in the water tank 2” Thus, as shown in figure 1, the heat store 2 is contained by the flexible shell 5), in which hot fluid is stored (Paragraph 25, “hot water in the water tank 2”), by closing the one open side in the internal space of the main body (Figure 1, flexible shell 5 closes off the open side of the sealing liner 2 of the supporting container wall 1), and being moved so that a capacity of the storage space is changed as the hot fluid is discharged (Paragraph 26, “The end of the extraction hose 9 is from top to bottom by a float 4 guided and attached to it, so that even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer. The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Since the flexible shell 5 floats on top of the hot water, it is understood that at variable levels in the water tank, the flexible shell 5 moves up and down along with the water level. Thus, as the hot water is removed, the capacity of the storage space bound by the sealing liner 2 and flexible shell 5 is reduced).
Regarding claim 4, Feilhauer teaches the heater tank of claim 1, further comprising an outlet tube fixedly installed at the capacity changing member (Figure 1, flexible extraction hose 9 is installed with a float 4 that moves with the flexible shell 5. Furthermore, the end of the flexible extraction hose 9 is supported by the floating shell 5, paragraph 26), wherein the outlet tube is moved along with the capacity changing member (Paragraph 26, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Also, since the float 4 is situated on the bottom side of the flexible shell 5, the two components move together), such that even when the capacity changing member is moved, a constant distance is maintained between an inner end of the outlet tube, positioned inside of the storage space, and the capacity changing member (Paragraph 26, “even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer” Thus, the water is drawn from the upper most layer of water, directly below the floating flexible shell 5).
Regarding claim 5, Feilhauer teaches the heater tank of claim 4, wherein the outlet tube comprises a variable length portion (Figure 1, flexible extraction hose 9) fixedly installed at the capacity changing member (Paragraph 26, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Thus, the hose 9 is installed at the flexible shell 5 as shown in figure 1) and formed at an outer portion thereof (Figure 1, the flexible hose 9 can be seen at the outer portion of the flexible shell 5, i.e. not on the water facing side), and having a variable length (Figure 1, it is understood the flexible hose 9 moves in the vertical direction with the flexible shell 5, in accordance with paragraph 26. Therefore, the flexible extraction hose 9 has a variable length in the vertical direction).
Regarding claim 6, Feilhauer teaches the heater tank of claim 5, wherein:
the variable length portion is made of a flexible material (Paragraph 26, “flexible extraction hose 9” (emphasis added)) or an elastic material (Optional limitation, see mapping to alternative), which is different from other portions of the outlet tube (Figure 1, the flexible extraction hose is distinct from the other portions of the outlet tube, such as the float 4 and hot water take-off 8); or
the variable length portion has a corrugated shape (Optional limitation, see mapping to alternative, above); or
the outlet tube has a double pipe structure with an inner tube and an outer tube, such that the variable length portion is formed by a variable length of an overlapping portion of the inner tube and the outer tube (Optional limitation, see mapping to alternative, above).
Regarding claim 7, Feilhauer teaches the heater tank of claim 1, wherein the capacity changing member comprises an inner portion made of a hard material (Paragraph 25, “paraffin elements … are in a common flexible shell 5” Where paraffin is understood to be a “hard” material as evidenced by South West Wax in “Paraffin Wax” – cited as a pertinent prior art reference but not relied on in the current rejection, per se. Regarding Paraffin waxes, South West Wax states, “They are hard, relatively brittle, and have a slightly dry feel” (emphasis added)), and a pressed portion formed along an outer edge of the inner portion and made of an elastic material or a soft material (Paragraph 25, the paraffin elements are understood to be in a flexible shell 5. From figure 1, it can be seen that along the outer edge of the flexible shell, the flexible shell is “pressed” into the sealing liner 2 of the supporting container wall 1, i.e. in contact with the sealing liner 2).
Regarding claim 11, Feilhauer teaches the heater tank of claim 1, wherein the capacity changing member comprises a plate having a predetermined thickness (Figure 1, even though the shell 5 is flexible, it is understood to have a constant predetermined thickness due to the constant cross sectional area of the supporting container wall 1 in the vertical direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1), in view of the attached non-patent literature to Britannica (note an accessibility date of at most 7/20/2018).
Regarding claim 8, Feilhauer teaches the heater tank of claim 1, wherein:
the capacity changing member is formed as a floating disk (Figure 1, flexible shell 5) that floats on the hot fluid by buoyancy (Paragraph 25, “flexible shell 5 summarized and swim on the hot water in the water tank 2” i.e. floats on the hot water); 
But fails to teach a drive that provides a drive force that moves the capacity changing member is coupled to the capacity changing member.
However, Britannica teaches a drive that provides a drive force (Figure 1, driving force F1 exerted through small piston A1) that moves the capacity changing member (Figure 1, Small piston A1 is displaced downwards. When looking to the device of Feilhauer, downward movement would change the capacity of the heat store 2) is coupled to the capacity changing member (Figure 1, F1 being a “pressure exerted on a piston”, i.e. coupled to the piston).
	Feilhauer and Britannica are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible shell 5 of Feilhauer to accept a driving force F1. Thus, the flexible shell of Feilhauer would function in a similar manner to the small piston A1 of Britannica. This would provide the predictable result and benefit of pressurizing the hot water within the heat store 2, as suggested by Britannica, “According to Pascal’s principle, the original pressure exerted on the small piston will produce an equal pressure on the large piston” However, in the case of modified Feilhauer, instead of applying the pressurized fluid to a secondary piston, the pressurized fluid would be applied to the hot water take-off 8. This is in accordance with the attached Google translation of Paragraph 19 of Feilhauer, which states, “Another advantage is that the accumulator can also be operated as a pressure accumulator for pressures of up to 2 bar with minor adjustments”. 
Claim(s) 2-3 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1), in view of the attached non-patent literature to Aquestia (note an accessibility date of 8/1/2019).
Regarding claim 2, Feilhauer teaches the heater tank of claim 1, further comprising an inlet tube fixedly installed at the capacity changing member (Figure 1, hot water supply 7 and flexible hose 6 comprise the inlet tube for the water tank 2, as described in paragraph 15) 
But fails to teach having a flow rate control valve.
However, Aquestia teaches a flow rate control valve (Eliptix hydraulic control valves, Level control Valve – Vertical Float. In this case, a W-30Y which “is used to maintain a preset minimum and maximum water level in a reservoir or water tank”, as noted in the Description). 
Feilhauer and Aquestia are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the level control valve of Aquestia when refilling the water tank 2 of Feilhauer. Specifically, the float 4 of Feilhauer could be adapted to move along a vertical rod, as found in Aquestia, for the purpose of selectively operating a refill valve. This refill valve would be used to refill the water that is withdrawn from the water tank 2 through the hot water take-off 8, and could be supplied along the solar collector circuit in between cold draw 3 and hot water supply 7. Thus, the inlet tube 7 of Feilhauer would use a flow rate control valve. This would provide the predictable result and benefit of maintaining a water level in the water tank 2, as suggested by Aquestia in the Description, “The [level control valve] is used to maintain a preset minimum and maximum water level in a reservoir or water tank”. 
Regarding claim 3, modified Feilhauer teaches the heater tank of claim 2, wherein when the hot fluid is discharged, the flow rate control valve is closed to block inflow of service fluid (Description, “The valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” This means that when hot fluid is discharged and the float moves towards the lower preset level, the valve is closed, blocking inflow of fluid).
Regarding claim 10, Feilhauer teaches the heater tank of claim 1, 
But fails to teach wherein in response to the capacity changing member being positioned at a reference fluid level or below, the service fluid is introduced into the heater tank to be heated while discharge of the hot fluid is stopped.
However, Aquestia teaches wherein in response to the capacity changing member being positioned at a reference fluid level (When the float 4 is operated as the float of Aquestia, the float 4 and attached flexible shell 5 are positioned at a reference fluid level when they are located at the preset minimum and maximum water levels in accordance with the Description of Aquestia) or below (Optional limitation, see mapping to alternative), the service fluid is introduced into the heater tank to be heated (Description, “The valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” Thus, the water is introduced when the float 4 and flexible shell 5 are positioned at the preset minimum) while discharge of the hot fluid is stopped (Figure 1, since the vertical float is stopped at the preset minimum, the flexible hose 9 of Feilhauer would be prevented from drawing hot water at the preset minimum, i.e. the float 4 would be prevented from following the water level until the water level is increased).
Feilhauer and Aquestia are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the level control valve of Aquestia when refilling the water tank 2 of Feilhauer. Specifically, the float 4 of Feilhauer could be adapted to move along a vertical rod, as found in Aquestia, for the purpose of selectively operating a refill valve. This refill valve would be used to refill the water that is withdrawn from the water tank 2 through the hot water take-off 8, and could be supplied along the solar collector circuit in between cold draw 3 and hot water supply 7. Thus, in response to a low water level, the tank could be refilled when the hot water take-off float 4 is stopped. This would provide the predictable result and benefit of maintaining a water level in the water tank 2, as suggested by Aquestia in the Description, “The [level control valve] is used to maintain a preset minimum and maximum water level in a reservoir or water tank”. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1), in view of the attached non-patent literature to Gas Lab (note an accessibility date of 2/28/2020).
Regarding claim 9, Feilhauer teaches the heater tank of claim 1, 
But fails to teach further comprising a reference level sensor disposed at a reference position of the storage space.
However, Gas Lab teaches a reference level sensor (Optical liquid level sensor, in this case an SST Optomax Digital Liquid Level Sensor) disposed at a reference position of the storage space (Optical liquid level sensors, “The disadvantage of an optical liquid level sensor is that it can only determine if a liquid is present or not present. If variable levels are required, (25%, 50%, 100%, etc.) each requires an additional sensor” Thus, the sensor is provided at a reference position of the storage space corresponding to a specific capacity percentage).
Feilhauer and Gas Lab are both considered to be analogous because they are in the same field of fluid mechanical systems and fluid tanks, respectively. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement an optical liquid level sensor in the water tank of Feilhauer. Thus, modified Feilhauer would use a reference level sensor disposed at a reference position of the water tank. This would provide the predictable result and benefit of detecting the presence of water in the tank, as suggested by Gas Lab in Optical liquid level sensors, “When the sensing tip is immersed in liquid, the infra-red light escapes making the output change state. These sensors can detect the presence of almost any liquid” and the optical liquid level sensor “can only determine if liquid is present or not present”. 


Group II, Claims 12-22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1) in view of the attached non-patent literature to Britannica (note an accessibility date of 7/20/2018) and Aquestia (note an accessibility date of 8/1/2019).
	Regarding claim 12, Feilhauer teaches a method for controlling a heater tank for a heat pump system (Intended use of the heater tank, it is understood the tank of Feilhauer could be used with a heat pump system; moreover, this intended use limitation is limited to the claim’s preamble. As per MPEP 2111.02, Section II - If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).), the heater tank comprising a main body (Figure 1, supporting container wall 1) having an internal space (Figure 1, heat store 2 made up of the sealing liner) and one open side (Paragraph 22, the top surface of the supporting container wall 1 is described as “a heat-insulating lid made of wood”. Thus, one of ordinary skill in the art would infer that a lid is removable or hinged, creating an open side as claimed. Accordingly, in figure 1 the top side is not sealed, i.e. no sealing liner 2 is provided on the top surface since it terminates at the top of the side boundaries), a capacity changing member (Figure 1, flexible shell 5) that forms a storage space (Paragraph 25, “flexible shell 5 summarized and swim on the hot water in the water tank 2” Thus, as shown in figure 1, the heat store 2 is contained by the flexible shell 5), in which hot fluid is stored (Paragraph 25, “hot water in the water tank 2”), by closing the one open side in the internal space of the main body (Figure 1, flexible shell 5 closes off the open side of the sealing liner 2 of the supporting container wall 1), and having an inlet tube (Figure 1, flexible hose 6) to supply service fluid to the storage space (Paragraph 22, “The hose 6 extends to the bottom of the water reservoir 2 and serves a layer-by-layer and largely swirl-free supply of hot water”) and an outlet tube (Figure 1, hot water take-off 8) through which the hot fluid is discharged (Abstract, “The hot water take-off 8 has a flexible hose 9” wherein the flexible hose is an extraction hose 9, Paragraph 26), the method comprising:
discharging the hot fluid from the heater tank (Paragraph 26, “If necessary, warm water from the water tank 2 [can] be dissipated”);
when the hot fluid is discharged, moving the capacity changing member so that a capacity of the storage space is changed (Paragraph 26, “even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer” Thus, the capacity of the water tank 2 is changed as warm water is dissipated);
But fails to teach, moving the capacity changing member via a drive; and
blocking inflow of the service fluid during the moving of the capacity changing member.
However, Britannica teaches moving the capacity changing member via a drive (Figure 1, driving force F1 exerted through small piston A1, which is displaced downwards. When looking to the device of Feilhauer, downward movement would change the capacity of the heat store 2). 
	Feilhauer and Britannica are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible shell 5 of Feilhauer to accept a driving force F1. Thus, the flexible shell of Feilhauer would function in a similar manner to the small piston A1 of Britannica. This would provide the predictable result and benefit of pressurizing the hot water within the heat store 2, as suggested by Britannica, “According to Pascal’s principle, the original pressure exerted on the small piston will produce an equal pressure on the large piston” However, in the case of modified Feilhauer, instead of applying the pressurized fluid to a secondary piston, the pressurized fluid would be applied to the hot water take-off 8. This is in accordance with the attached Google translation of Paragraph 19 of Feilhauer, which states, “Another advantage is that the accumulator can also be operated as a pressure accumulator for pressures of up to 2 bar with minor adjustments”. 
	Furthermore, Aquestia teaches blocking inflow of the service fluid during the moving of the capacity changing member (Description, “The valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” This means that when hot fluid is discharged and the float moves towards the lower preset level, the valve is closed, blocking inflow of fluid).
Feilhauer and Aquestia are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the level control valve of Aquestia when refilling the water tank 2 of Feilhauer. Specifically, the float 4 of Feilhauer could be adapted to move along a vertical rod, as found in Aquestia, for the purpose of selectively operating a refill valve. This refill valve would be used to refill the water that is withdrawn from the water tank 2 through the hot water take-off 8, and could be supplied along the solar collector circuit in between cold draw 3 and hot water supply 7. Thus, the inlet tube 7 of Feilhauer would use a flow rate control valve to fill the water tank only after the minimum preset level has been reached. This would provide the predictable result and benefit of maintaining a water level in the water tank 2, as suggested by Aquestia in the Description, “The [level control valve] is used to maintain a preset minimum and maximum water level in a reservoir or water tank”. 
Regarding claim 13, modified Feilhauer teaches the method of claim 12, further comprising:
in response to a level of the hot fluid being lower than or equal to a reference fluid level as the hot fluid is discharged (When the float 4 of Feilhauer reaches the lower preset level of the vertical rod of Aquestia), performing a fluid heating mode with fluid supply in which heating is performed by supplying the service fluid (Aquestia Description, “The valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” Since the water is introduced into the solar collector loop of Feilhauer between the cold draw 3 and hot water supply 7, the fluid is heated with the solar collector as supplied as described in Paragraph 22 of Feilhauer, “The loading of [water tank 2] with water heated by means of a solar collector”).
Regarding claim 14, modified Feilhauer teaches the method of claim 13, further comprising:
performing the fluid heating mode with fluid supply while discharge of the hot fluid is blocked (Figure 1 of Aquestia, since the vertical float is stopped at the preset minimum, the flexible hose 9 of Feilhauer would be prevented from drawing hot water at the preset minimum, i.e. the float 4 would be prevented from following the water level until the water level is increased).
Regarding claim 15, modified Feilhauer teaches the method of claim 12, further comprising:
in the fluid heating mode with fluid supply, performing a fluid supply period (Aquestia, “the valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” At this point, the water is refilled until the preset maximum level is reached) and a fluid supply blocking period (Aquestia, contrary to the fluid supply operation, fluid is not supplied during the travel from the preset maximum to the preset minimum, i.e. the fluid supply is blocked) repeatedly (Aquestia, “the [level control valve] is used to maintain a preset minimum and maximum water level” (emphasis added) Therefore, it is understood that the cycle of supplying and not supplying water is performed repeatedly as the water from the tank is used) while the hot fluid is heated continuously (Feilhauer paragraph 23, “The cold extraction 3 withdrawn water is again fed to a solar collector and reheated in it” It is understood that the water introduced by the valve control of Aquestia is unheated water; therefore, the water is heated as it is supplied and reheated after it is supplied to achieve the desired temperature set point); and
in response to the capacity changing member being located at an initial position (Aquestia, “preset … maximum water level in a reservoir or water tank” i.e. after being filled) and a temperature, sensed by a temperature sensor, reaching a predetermined value (Feilhauer Paragraph 21, “temperature sensors” Where it is understood that the temperature sensors measure a temperature value), ending the fluid heating mode (Paragraph 23 of Feilhauer, “The cold extraction 3 withdrawn water is again fed to a solar collector and reheated in it” Thus, when the water temperature sensed by the temperature sensors are above the desired temperature, the water does not need to be reheated, and the circulation is stopped) with fluid supply (Aquestia, since the water level has not reached the lower preset level of the vertical float, the valve will not open, as noted in the Description).
Regarding claim 16, modified Feilhauer teaches the method of claim 12, further comprising:
in response to a temperature of the hot fluid being lower than a reference temperature (Feilhauer uses several temperature sensors for measuring the temperature of the water layers, as described in paragraph 21. It is understood that if the temperature drops below a certain desired point, the water is reheated), performing a fluid heating mode without fluid supply in which heating is without supplying the service fluid (Paragraph 23 of Feilhauer, “The cold extraction 3 withdrawn water is again fed to a solar collector and reheated in it” This is understood to be for reheating the water, and thus is not dependent on the water level in the tank).
Regarding claim 17, modified Feilhauer teaches the method of claim 12, wherein the fluid outlet tube is fixedly installed at the capacity changing member (Figure 1 of Feilhauer, flexible extraction hose 9 is installed with a float 4 that moves with the flexible shell 5. Furthermore, the end of the flexible extraction hose 9 is supported by the floating shell 5, paragraph 26), and wherein the outlet tube is moved along with the capacity changing member (Paragraph 26 of Feilhauer, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Also, since the float 4 is situated on the bottom side of the flexible shell 5, the two components move together), such that even when the capacity changing member is moved, a constant distance is maintained between an inner end of the outlet tube, positioned inside of the storage space, and the capacity changing member (Paragraph 26 of Feilhauer, “even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer” Thus, the water is drawn from the upper most layer of water, directly below the floating flexible shell 5).
Regarding claim 18, modified Feilhauer teaches the method of claim 17, wherein the outlet tube comprises a variable length portion (Figure 1 of Feilhauer, flexible extraction hose 9) fixedly installed at the capacity changing member (Paragraph 26 of Feilhauer, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Thus, the hose 9 is installed at the flexible shell 5 as shown in figure 1) and formed at an outer portion thereof (Figure 1 of Feilhauer, the flexible hose 9 can be seen at the outer portion of the flexible shell 5, i.e. not on the water facing side), and having a variable length (Figure 1 of Feilhauer, it is understood the flexible hose 9 moves in the vertical direction with the flexible shell 5, in accordance with paragraph 26. Therefore, the flexible extraction hose 9 has a variable length in the vertical direction).
Regarding claim 19, modified Feilhauer teaches the method of claim 18, wherein:
the variable length portion is made of a flexible material (Paragraph 26, “flexible extraction hose 9” (emphasis added)) or an elastic material (Optional limitation, see mapping to alternative), which is different from other portions of the outlet tube (Figure 1, the flexible extraction hose is distinct from the other portions of the outlet tube, such as the float 4 and hot water take-off 8); or
the variable length portion has a corrugated shape (Optional limitation, see mapping to alternative, above); or
the outlet tube has a double pipe structure with an inner tube and an outer tube, such that the variable length portion is formed by a variable length of an overlapping portion of the inner tube and the outer tube (Optional limitation, see mapping to alternative, above).
Regarding claim 20, modified Feilhauer teaches the method of claim 19, wherein the capacity changing member comprises an inner portion made of a hard material (Paragraph 25, “paraffin elements … are in a common flexible shell 5” Where paraffin is understood to be a “hard” material as evidenced by South West Wax in “Paraffin Wax” – cited as a pertinent prior art reference but not relied on in the current rejection, per se. Regarding Paraffin waxes, South West Wax states, “They are hard, relatively brittle, and have a slightly dry feel” (emphasis added)), and a pressed portion formed along an outer edge of the inner portion and made of an elastic material or a soft material (Paragraph 25, the paraffin elements are understood to be in a flexible shell 5. From figure 1, it can be seen that along the outer edge of the flexible shell, the flexible shell is “pressed” into the sealing liner 2 of the supporting container wall 1, i.e. in contact with the sealing liner 2).
Regarding claim 21, modified Feilhauer teaches the method of claim 19, wherein:
the capacity changing member is formed as a floating disk (Figure 1 of Feilhauer, flexible shell 5) which floats on the hot fluid by buoyancy (Paragraph 25 of Feilhauer, “flexible shell 5 summarized and swim on the hot water in the water tank 2” i.e. floats on the hot water); and
a drive that provides a drive force (Figure 1 of Britannica, driving force F1 exerted through small piston A1) that moves the capacity changing member (Figure 1 of Britannica, Small piston A1 is displaced downwards. When looking to the device of Feilhauer, downward movement would change the capacity of the heat store 2) is coupled to the capacity changing member (Figure 1 of Britannica, F1 being a “pressure exerted on a piston”, i.e. coupled to the piston).
Regarding claim 22, modified Feilhauer teaches the heater tank of claim 12, wherein the capacity changing member comprises a plate having a predetermined thickness (Figure 1 of Feilhauer, even though the shell 5 is flexible, it is understood to have a constant predetermined thickness due to the constant cross sectional area of the supporting container wall 1 in the vertical direction).


Group III, Claims 23-27
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feilhauer (DE 10316363 A1).
Regarding claim 23, Feilhauer teaches a heater tank for a heat pump system (Intended use of the heater tank, it is understood the tank of Feilhauer could be used with a heat pump system; moreover, this intended use limitation is limited to the claim’s preamble. As per MPEP 2111.02, Section II - If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).), the heater tank comprising:
a main body (Figure 1, supporting container wall 1) having an internal space (Figure 1, heat store 2 made up of the sealing liner) and one open side (Paragraph 22, the top surface of the supporting container wall 1 is described as “a heat-insulating lid made of wood”. Thus, one of ordinary skill in the art would infer that a lid is removable or hinged, creating an open side as claimed. Accordingly, in figure 1 the top side is not sealed, i.e. no sealing liner 2 is provided on the top surface since it terminates at the top of the side boundaries); and
a movable plate (Figure 1, flexible shell 5) that forms a fluid-tight storage space (Paragraph 25, “flexible shell 5 summarized and swim on the hot water in the water tank 2” Thus, as shown in figure 1, the heat store 2 is contained by the flexible shell 5), in which hot fluid is stored (Paragraph 25, “hot water in the water tank 2”), by closing the one open side in the internal space of the main body (Figure 1, flexible shell 5 closes off the open side of the sealing liner 2 of the supporting container wall 1), the movable plate being moved so that a capacity of the storage space is changed as the hot fluid is discharged (Paragraph 26, “The end of the extraction hose 9 is from top to bottom by a float 4 guided and attached to it, so that even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer. The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Since the flexible shell 5 floats on top of the hot water, it is understood that at variable levels in the water tank, the flexible shell 5 moves up and down along with the water level. Thus, as the hot water is removed, the capacity of the storage space bound by the sealing liner 2 and flexible shell 5 is reduced).
Regarding claim 25, Feilhauer teaches the heater tank of claim 23, further comprising an outlet tube fixedly installed at the movable plate (Figure 1, flexible extraction hose 9 is installed with a float 4 that moves with the flexible shell 5. Furthermore, the end of the flexible extraction hose 9 is supported by the floating shell 5, paragraph 26), wherein the outlet tube is moved along with the movable plate (Paragraph 26, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Also, since the float 4 is situated on the bottom side of the flexible shell 5, the two components move together), such that even when the movable plate is moved, a constant distance is maintained between an inner end of the outlet tube, positioned inside of the storage space, and the movable plate (Paragraph 26, “even with variable levels in the water tank 2 the withdrawal of warm water is always possible from the upper and therefore warmest water layer” Thus, the water is drawn from the upper most layer of water, directly below the floating flexible shell 5).
Regarding claim 26, Feilhauer teaches the heater tank of claim 25, wherein the outlet tube comprises a variable length portion (Figure 1, flexible extraction hose 9) fixedly installed at the movable plate (Paragraph 26, “The floating shell filled with paraffin 5 also serves as a support for the extraction hose 9” Thus, the hose 9 is installed at the flexible shell 5 as shown in figure 1) and formed at an outer portion thereof (Figure 1, the flexible hose 9 can be seen at the outer portion of the flexible shell 5, i.e. not on the water facing side), and having a variable length (Figure 1, it is understood the flexible hose 9 moves in the vertical direction with the flexible shell 5, in accordance with paragraph 26. Therefore, the flexible extraction hose 9 has a variable length in the vertical direction), wherein:
the variable length portion is made of a flexible material (Paragraph 26, “flexible extraction hose 9” (emphasis added)) or an elastic material (Optional limitation, see mapping to alternative), which is different from other portions of the outlet tube (Figure 1, the flexible extraction hose is distinct from the other portions of the outlet tube, such as the float 4 and hot water take-off 8); or
the variable length portion has a corrugated shape (Optional limitation, see mapping to alternative, above); or
the outlet tube has a double pipe structure with an inner tube and an outer tube, such that the variable length portion is formed by a variable length of an overlapping portion of the inner tube and the outer tube (Optional limitation, see mapping to alternative, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1), in view of the attached non-patent literature to Britannica (note an accessibility date of at most 7/20/2018). 
Regarding claim 27, Feilhauer teaches the heater tank of claim 23, wherein:
the movable plate floats on the hot fluid by buoyancy (Paragraph 25, “flexible shell 5 summarized and swim on the hot water in the water tank 2” i.e. floats on the hot water”
But fails to teach a drive that provides a drive force that moves the moveable plate is coupled to the movable plate.
However, Britannica teaches a drive that provides a drive force (Figure 1, driving force F1 exerted through small piston A1) that moves the movable plate (Figure 1, Small piston A1 is displaced downwards. When looking to the device of Feilhauer, downward movement would change the capacity of the heat store 2) is coupled to the movable plate (Figure 1, F1 being a “pressure exerted on a piston”, i.e. coupled to the piston).
	Feilhauer and Britannica are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible shell 5 of Feilhauer to accept a driving force F1. Thus, the flexible shell of Feilhauer would function in a similar manner to the small piston A1 of Britannica. This would provide the predictable result and benefit of pressurizing the hot water within the heat store 2, as suggested by Britannica, “According to Pascal’s principle, the original pressure exerted on the small piston will produce an equal pressure on the large piston” However, in the case of modified Feilhauer, instead of applying the pressurized fluid to a secondary piston, the pressurized fluid would be applied to the hot water take-off 8. This is in accordance with the attached Google translation of Paragraph 19 of Feilhauer, which states, “Another advantage is that the accumulator can also be operated as a pressure accumulator for pressures of up to 2 bar with minor adjustments”. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feilhauer (DE 10316363 A1), in view of the attached non-patent literature to Aquestia (note an accessibility date of 8/1/2019).
Regarding claim 24, Feilhauer teaches the heater tank of claim 23, further comprising an inlet tube fixedly installed at the movable plate (Figure 1, hot water supply 7 and flexible hose 6 comprise the inlet tube for the water tank 2, as described in paragraph 15)
But fails to teach having a flow rate control valve, wherein when the hot fluid is discharged, the flow rate control valve is closed to block inflow of service fluid.
However, Aquestia teaches having a flow rate control valve (Eliptix hydraulic control valves, Level control Valve – Vertical Float. In this case, a W-30Y which “is used to maintain a preset minimum and maximum water level in a reservoir or water tank”, as noted in the Description), wherein when the hot fluid is discharged, the flow rate control valve is closed to block inflow of service fluid (Description, “The valve will open when the water level of the reservoir reaches the lower preset level of the vertical float” This means that when hot fluid is discharged and the float moves towards the lower preset level, the valve is closed, blocking inflow of fluid).
Feilhauer and Aquestia are both considered to be analogous because they are in the same field of fluid mechanical systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the level control valve of Aquestia when refilling the water tank 2 of Feilhauer. Specifically, the float 4 of Feilhauer could be adapted to move along a vertical rod, as found in Aquestia, for the purpose of selectively operating a refill valve. This refill valve would be used to refill the water that is withdrawn from the water tank 2 through the hot water take-off 8, and could be supplied along the solar collector circuit in between cold draw 3 and hot water supply 7. Thus, the inlet tube 7 of Feilhauer would use a flow rate control valve to fill the water tank only after the minimum preset level has been reached. This would provide the predictable result and benefit of maintaining a water level in the water tank 2, as suggested by Aquestia in the Description, “The [level control valve] is used to maintain a preset minimum and maximum water level in a reservoir or water tank”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature to Gas Lab, section 5 describes a float switch, similar to the vertical float of the attached non-patent literature to Aquestia, as being both a “liquid level sensor” and a “mechanical device”. Thus, the argument could be made that the vertical float of Aquestia is a sensor, per se.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762